Name: Decision (EU, Euratom) 2016/1432 of the European Parliament, the Council and the Commission of 19 August 2016 appointing the Director of the Authority for European political parties and European political foundations
 Type: Decision
 Subject Matter: political party;  EU institutions and European civil service;  legal form of organisations
 Date Published: 2016-08-27

 27.8.2016 EN Official Journal of the European Union L 232/10 DECISION (EU, Euratom) 2016/1432 OF THE EUROPEAN PARLIAMENT, THE COUNCIL AND THE COMMISSION of 19 August 2016 appointing the Director of the Authority for European political parties and European political foundations THE EUROPEAN PARLIAMENT, THE COUNCIL OF THE EUROPEAN UNION AND THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to Regulation (EU, Euratom) No 1141/2014 of the European Parliament and of the Council of 22 October 2014 on the statute and funding of European political parties and European political foundations (1), and in particular Article 6(3) thereof, Having regard to the list of candidates drawn up on 14 July 2016 by a selection committee composed of the Secretaries-General of the European Parliament, the Council and the Commission following an open call for candidates, with a view to the appointment of the Director of the Authority for European political parties and European political foundations, Whereas: (1) Article 6(1) of Regulation (EU, Euratom) No 1141/2014 establishes an Authority for European political parties and European political foundations. (2) Article 6(3) of Regulation (EU, Euratom) No 1141/2014 provides for the Director of the Authority for European political parties and European political foundations to be appointed for a non-renewable term of five years by common accord of the European Parliament, the Council and the Commission, HAVE ADOPTED THIS DECISION: Article 1 1. Mr Michael ADAM is hereby appointed as Director of the Authority on European political parties and European political foundations for the period from 1 September 2016 to 31 August 2021. 2. The Director shall be appointed as a temporary agent at grade AD 12, step 1. 3. The appointment is subject to the signing, by the Director designate, of the declaration of independence and absence of conflict of interests that is annexed to this Decision. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 19 August 2016. For the European Parliament The President M. SCHULZ For the Council The President M. LAJÃ Ã K For the Commission The First Vice-President F. TIMMERMANS (1) OJ L 317, 4.11.2014, p. 1. ANNEX I, the undersigned, ¦, declare that I have taken note of Article 6(3) of Regulation (EU, Euratom) No 1141/2014 of the European Parliament and of the Council on the statute and funding of European political parties and European political foundations and will exercise my functions as Director of the Authority fully independently and in full compliance with the rules of that Regulation. When acting on behalf of the Authority, I will neither seek nor take instructions from any institution or government, or from any other body, office or agency. I will refrain from any act which is incompatible with the nature of my duties. I declare, to the best of my knowledge, that I am not in a situation of conflict of interests. A conflict of interests exists where the impartial and objective exercise of the functions of Director of the Authority is compromised for reasons involving family, personal life, political, national, philosophical or religious affinity, economic interest or any other shared interest with a recipient. In particular, I declare that I am not a member of the European Parliament, I do not hold any electoral mandate and I am not, and never have been, an employee of a European political party or of a European political foundation. Done at Brussels, [DATE + SIGNATURE of the Director designate]